Title: To Thomas Jefferson from Andrew Sterett, 3 December 1801
From: Sterett, Andrew
To: Jefferson, Thomas


          
            Sir,
            Baltimore, December 3, 1801.
          
          I do myself the honor to acknowledge the receipt of your excellency’s letter of the first instant.
          It has been my greatest ambition to discharge my duty as an officer of the American navy, at all times, with promptness and fidelity; and to have received my country’s and your excellency’s approbation of the late conquest over a faithless and barbarian enemy, achieved by the valour and good conduct of the officers and crew I had the honor to command, is a reward which I estimate beyond my merits; but of which I shall ever cherish a greatful recollection, particularly for the very flattering manner in which your excellency has been pleased to convey it.
          I have the honor to be with profound respect your excellency’s obliged humble servant,
          
            Andrew Sterett,Lieut. and commander of the United StatesSchooner Enterprize.
          
        